 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE TAYLOR,                                       No. 2:18-CV-0149-DMC-P
12                        Plaintiff,
13           v.                                         ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s first amended complaint (ECF No. 12).

19   Plaintiff alleges Defendants violated his Eighth Amendment right against cruel and unusual

20   punishment by denying him proper medical treatment and by failing to provide him adequate pain

21   management medication.

22

23                        I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff names ten Defendants including Does 1-5. The named Defendants are:

22   (1) J. Lewis, (2) J. Ma, (3) M. Bobbala, (4) P. Sahota (5) S. Chaiken. Plaintiff alleges Defendants

23   violated his Eighth Amendment right against cruel and unusual punishment by denying him

24   proper medical treatment and failing to provide him adequate pain medication. Plaintiff asserts

25   he underwent arthroscopic knee surgery. Plaintiff takes issue with the treatment plan implemented

26   by certain Defendants, questioning their “ability to provide serious relief to Plaintiff’s pain and
27   deteriorating condition.” Plaintiff also takes issue with the use of ibuprofen to control his pain—

28   Plaintiff asserts it is ineffective and causes him stomach problems. Plaintiff’s allegations as to
                                                         2
 1   each Defendant are less than clear.

 2                  Plaintiff alleges that Defendant J. Lewis was deliberately indifferent when he

 3   denied Plaintiff’s grievance related to his knee pain. Plaintiff alleges that Defendant J. Ma was

 4   deliberately indifferent by failing to provide proper medical treatment. Plaintiff seems to indicate

 5   J. Ma did not treat his knee issues, requiring another physician to drain Plaintiff’s knee of fluid

 6   and provide him steroid injections. Plaintiff asserts he is receiving no treatment from J. Ma other

 7   than receiving ibuprofen. Plaintiff alleges M. Bobbala was deliberately indifferent in denying

 8   Plaintiff’s second level HC Appeal requesting the use of Tramadol. Plaintiff alleges P. Sahota

 9   was deliberately indifferent in denying Plaintiff’s request for pain relief despite knowing the pain

10   was “quite worse”. Plaintiff alleges Defendant Chaiken was deliberately indifferent by denying

11   Plaintiff’s request to be removed from Dr. J. Ma’s case load and failing to address Plaintiff’s plea

12   for pain relief. Finally, Plaintiff makes no allegations in the first amended complaint as to Does

13   1-5.

14

15                                             III. ANALYSIS

16                  The treatment a prisoner receives in prison and the conditions under which the

17   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

18   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

19   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

20   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102
21   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.

22   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

23   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

24   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

25   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

26   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
27   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

28   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison
                                                         3
 1   official must have a “sufficiently culpable mind.” See id.

 2                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 3   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 4   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

 5   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

 6   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

 7   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

 8   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

 9   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

10   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

11   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

12   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

13                   The requirement of deliberate indifference is less stringent in medical needs cases

14   than in other Eighth Amendment contexts because the responsibility to provide inmates with

15   medical care does not generally conflict with competing penological concerns. See McGuckin,

16   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

17   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

18   1989). The complete denial of medical attention may constitute deliberate indifference. See

19   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

20   treatment, or interference with medical treatment, may also constitute deliberate indifference. See
21   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

22   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

23                   Negligence in diagnosing or treating a medical condition does not, however, give

24   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

25   difference of opinion between the prisoner and medical providers concerning the appropriate

26   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
27   90 F.3d 330, 332 (9th Cir. 1996).

28   ///
                                                          4
 1                  Plaintiff alleges sufficient facts against J. Ma to proceed past screening. However,

 2   Plaintiff’s allegations against J. Lewis, M. Bobbala, P. Sahota, S. Chaiken, and Does 1-5 cannot

 3   pass screening. These allegations are all based on Plaintiff’s belief that the modification to his

 4   pain regime are ineffective at managing his pain despite several doctors and the Pain

 5   Management Committee’s determination that the modification is proper based on Plaintiff’s

 6   condition. This amounts to a difference of opinion between Plaintiff and these Defendants. Such

 7   a difference of opinion, based on the facts alleged, does not state a claim sufficient to establish a

 8   constitutional violation under the Eighth Amendment. See Jackson v. McIntosh, 90 F.3d at 332.

 9   For that reason, Plaintiff’s complaint cannot pass the screening stage.

10

11                                 IV. AMENDING THE COMPLAINT

12                  Because it may be possible that some of the deficiencies identified in this order

13   may be cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal

14   of the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

15   Plaintiff is informed that, as a general rule, an amended complaint supersedes the original

16   complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following

17   dismissal with leave to amend, all claims alleged in the original complaint which are not alleged

18   in the amended complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

19   Therefore, if plaintiff amends the complaint, the court cannot refer to the prior pleading in order

20   to make plaintiff's amended complaint complete. See Local Rule 220. An amended complaint
21   must be complete in itself without reference to any prior pleading. See id. This means, in

22   practical terms, if Plaintiff files an amended complaint he must not only cure the deficiencies

23   identified in this order, but also reallege the cognizable claim(s) discussed in this Court’s order.

24                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

25   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

26   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how
27   each named defendant is involved, and must set forth some affirmative link or connection

28   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
                                                        5
 1   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 2                  Because the complaint appears to otherwise state cognizable claim, specifically

 3   plaintiff’s claim against J. Ma, if no amended complaint is filed within the time allowed therefor,

 4   the court will issue findings and recommendations that the claims identified herein as defective be

 5   dismissed, as well as such further orders as are necessary for service of process as to the

 6   cognizable claim against J. Ma.

 7

 8                                           V. CONCLUSION

 9                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended

10   complaint within 30 days of the date of service of this order.

11

12

13                  Dated: August 16, 2019
                                                            ____________________________________
14                                                          DENNIS M. COTA
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
